Citation Nr: 1505799	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, with bilateral radiculopathy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from July 1966 to July 1968 and from January 1991 to March 1991.  He also had periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) while serving in the Tennessee Army National Guard from July 1984 to July 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of that proceeding is associated with the Virtual VA file.  The Veteran submitted additional evidence at the hearing in addition to a waiver of Agency of Original Jurisdiction (AOJ) initial consideration of this evidence.  The Veteran also submitted a December 1989 letter from Dr. C. in January 2015.  However, a review of the record shows that this evidence had previously been associated with the claims file.  As such, there is no prejudice to the Veteran in proceeding with the adjudication of the claim.

In a March 2014 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

The Board notes that during the pendency of the appeal, the Veteran changed representation from the Tennessee Department of Veterans Affairs in order to represent himself pro se in December 2014.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  The Veteran had a back injury the preexisted his period of Tennessee Army National Guard service in June 1989.

2.  The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine with bilateral radiculopathy.

3.  The Veteran's back injury did not undergo a permanent increase in severity during service.

4.  The preponderance of the evidence is against finding that the Veteran's service chronically worsened the Veteran's degenerative disc disease of the lumbar spine with bilateral radiculopathy beyond its natural progression.


CONCLUSION OF LAW

The Veteran's degenerative disc disease of the lumbar spine with bilateral radiculopathy was not aggravated beyond its natural progression by service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1153, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fd. Cir. 2000).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a March 2010 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in June 2010.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.

In the Board's March 2014 remand, the AOJ was directed to obtain a copy the Social Security Administration (SSA) benefits decision and the Veteran's SSA records.  The remand also ordered the AOJ to contact the appropriate federal or state agencies to obtain the Veteran's service records related to his National Guard service.  The remand requested that the records show the exact dates for his periods of active duty for training ACDUTRA and INACDUTRA.  In addition, the remand instructed that a VA examiner review the Veteran's claims file and provide a medical opinion that answered specific questions.

After an April 2014 request, the SSA sent a response in April 2014 informing VA that the Veteran's SSA records had been destroyed.  However, the Veteran submitted a copy of the SSA decision and some of the records that were used in making that determination.  

The AOJ also sent the Office of the Adjutant General of the Tennessee National Guard a letter in March 2014 requesting military service records to verify the Veteran's dates of service.  A response with records enclosed was received in April 2014.  Rather than information verifying the Veteran's actual National Guard service dates, the Adjutant General sent retirement points.  However, this information would not change the result of the case.  As a result, a remand for these records would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the AOJ obtained a medical opinion in May 2014.  This opinion addressed the issue of aggravation based on the Veteran's entire record, rather than on specific periods of service as instructed.  The examiner also did not address the presumption of aggravation's evidentiary standard of clear and unmistakable evidence.  To this end, the Board notes that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  As will be explained below, the presumption of aggravation does not apply in this case and the examiner found that the injury was at no time during service chronically worsened beyond its natural progression.  Consequently, an opinion that addressed the evidentiary standard of the presumption and each time period was unnecessary as the examiner provided the Board with the critical information that was necessary to evaluate the Veteran's claim.  As such, the Board is satisfied that the RO at the very least substantially complied with the Board's remand instructions and an additional remand is not necessary.

At the November 2012 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Hearing Transcript (Tr.), page 2.  Information was also solicited regarding the issue on appeal, including the Veteran's preexisting injury (Tr., page 3-4), the incidents that the Veteran claimed aggravated his preexisting injury (Tr., page 5-10), and the condition of the Veteran's back since these incidents occurred (Tr., page 11-12).  In addition, there was no indication that evidence had been overlooked with regard to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II. Analysis

The Veteran contends that his periods of National Guard service in May and June of 1989 and his active duty service from January 1991 to March 1991 aggravated his pre-existing low back disorder.  For the reasons and bases explained below, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  

The evidence shows that the Veteran injured his back in October 1988 by falling off a chair.  A November 1988 CT scan from Dr. C., the Veteran's private physician, showed facet hypertrophy and clinical findings consistent with sciatica.  Dr. C. planned to approach the injury conservatively.  A letter from the Veteran to his training NCO dated in May 1989 requested permission to miss summer camp at Camp Shelby due to his back.  He stated that if the condition of his back did not improve he would request medical release.  In June 1989, a service treatment record (STR) restricted the Veteran from running and heavy lifting after noting that the Veteran's back was hurting and that he had a preexisting condition.  A June 1989 STR reported that the Veteran's family physician had restricted him from certain activities and noted that he was taking medication for his back.  The record further noted that certain activities were unavoidable in the field.

The Veteran had a decompressive laminectomy in August 1989 and he was given a discharge diagnosis of spinal stenosis.  A December 1989 letter from Dr. C. stated the Veteran should not engage in obstacle course training, digging, or heavy lifting following his surgery.  He stated that these restrictions were permanent.

In February 1990, the Veteran was awarded payment for disability from the employer he was working for when he sustained his 1988 back injury in a Tennessee Chancery Court judgment.  A February 1990 NCO Evaluation Report showed that apart from the incomplete cardiovascular screening, the Veteran met the physical fitness standards for the period of December 1988 through December 1989.  The Veteran was promoted in September 1990.  The personnel record noted that the promotion would not be valid if the Veteran was not in promotable status on the effective date.

In January 1991, a physical profile described the Veteran as undeployable.  He was restricted from lifting more than 20 pounds and able to walk, run, swim, and bicycle at his own pace for 2 weeks.  Later that month, a STR stated that the Veteran had pain on any activity.  He was diagnosed with chronic low back pain and status post laminectomy.  A February 1991 Medical Evaluation Board examination diagnosed the Veteran with a history of a herniated disc and post laminectomy back pain with radiculopathy.  The evaluation board recommended that the Veteran was unfit for duty.  The evaluation board added that the diagnoses were not service connected and not permanently service aggravated.  A March 1991 physical profile limited the Veteran to walking at his own pace and restricted him from running, physical training, backpack, and lifting more than 10 pounds.
The earliest available medical records showing the Veteran to have degenerative disc disease are from 2000.  An August 2000 x-ray impression of the lumbar spine from Medsouth Healthcare, PC, noted degenerative disc disease.  The Veteran had another decompressive laminectomy in November 2000.  In January 2002, a VA treatment record stated that the Veteran's back pain was largely secondary to arthritic-type changes.  In SSA's September 2002 decision, SSA noted that the Veteran had not engaged in substantial gainful activity since August 2000.  SSA determined by that he had severe impairments status post lumbar surgery, spondylosis, herniated nucleus pulposus, and arthritis.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. §§ 101(24), 1153; 38 C.F.R § 3.306(a).

The evidence of record reflects that had a preexisting injury to his back before he resumed National Guard service in 1989.  In addition, the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine with bilateral radiculopathy.  Thus, the Veteran has a current disability.

In addition to the requirements for establishing service connection on a direct basis, a preexisting injury or disease will also be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of that injury or disease.  38 U.S.C.A. § 1153, C.F.R. § 3.306(a).  The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  As the claimed incidents during May/June 1989 did not occur during a period of active duty, the presumption of aggravation does not apply for this period.  38 U.S.C.A. § 1112; Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  Thus, for this period, the evidentiary burden is on the Veteran to show that (1) there was an increase in disability as to a preexisting injury or disease; and (2) such an increase was beyond the natural progress of that injury or disease.

For the period of January 1991 to March 1991, the presumption of aggravation is potentially applicable to the Veteran.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

As the Board has found that the Veteran had a preexisting back injury, the Board will next determine whether there was a permanent increase in disability as to the preexisting injury during service, the second element required to establish service connection based on aggravation.  

A "lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation, but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment both during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Veteran testified that he aggravated his back injury in June 1989 when he bounced riding in a truck during annual training.  Tr., page 5.  The Board notes that the Veteran complained of back pain due to his October 1988 injury in June 1989 and that he received restrictions on his physical activities.  However, the Veteran indicated that his family physician had already told him to avoid certain activities.  As such, the June 1968 physical profile does not seem to represent a worsening of his preexisting condition.  Even if there was some exacerbation of the Veteran's back injury during this period, the subsequent service treatment records reflect that it was temporary and that no permanent worsening occurred.  The Veteran was able to meet the physical standards necessary to receive a promotion in September 1990.  When questioned at the hearing, the Veteran agreed that his back seemed better after his August 1989 surgery as he went back to work and drills.  Tr., page 7.  Both the independent medical evidence and the Veteran's testimony support the conclusion that no permanent worsening occurring as a result of annual training in June 1989.  Therefore, the Board finds that the Veteran has not met the second element required to establish service connection based on aggravation during this period.

The Veteran also testified that during his period of active duty from January 1991 through March 1991, he again aggravated his injury when he moved furniture and troop millets.  Tr., pages 9-10.  STRs during this period demonstrate that the Veteran had complaints of back pain and received physical restrictions on the activities he could perform.  However, the STRs consistently attributed the Veteran's back pain to his status post laminectomy rather than an in-service source of aggravation.  Moreover, the Medical Evaluation Board specifically rejected the possibility that the Veteran's injury was permanently aggravated by his active service.  Based on the foregoing, it is clear that the Veteran had some complaints and treatment in service.  However, such symptomatology alone is not enough.  The medical evidence also reflects that the Veteran did not seek treatment immediately following his separation from service.  The earliest post-service medical evidence is from August 2000, more than 9 years after his separation from service.  SSA also found that the Veteran had not stopped working until this time.  The Board finds this gap in time significant, and it weighs against the evidence of a link between degenerative disc disease of the lumbar spine with bilateral radiculopathy and his time in service.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  There is no independent medical evidence to support a finding that the Veteran experienced an increase in the severity of his disorder.  Based on this evidence, the presumption of aggravation does not apply and need not be rebutted.

Furthermore, the Board finds that the most competent and probative evidence weighs against finding that the Veteran's back disorder worsened beyond the natural progress of the injury or disease during service.

As noted above, a medical opinion on this issue was provided by a VA examiner in May 2014.  Without examining the Veteran, the examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's complaints.  He offered a rationale for the provided opinion that is supported by the evidence of record.  The examiner noted the Veteran's 1989 surgery and his more recent x-rays and MRI from 2010 showing lumbar degenerative changes and post-surgical changes from the prior laminectomy.  However, the examiner opined that it was unlikely that the Veteran's service aggravated the condition beyond its expected natural progression.  He explained that lumbar degenerative disc disease is a common disorder associated with aging.  He also stated that the natural progress of this disorder includes radiographic features and symptoms that worsen with time.  As the examiner based his opinion on clinical data and other rationale, the Board finds this opinion to be probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).
  
Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current degenerative disc disease of the lumbar spine with bilateral radiculopathy, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his current degenerative disc disease of the lumbar spine with bilateral radiculopathy was aggravated by his military service.  See Jandreau, 432 F.3d at 1376.  As a result, the preponderance of the evidence shows that the Veteran did not experience a permanent increase in disability beyond the natural progression of his injury.

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

In order for a claimant to establish veteran status under 38 U.S.C.A. § 101(24)(B) based on aggravation in line of duty, the claimant must show that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172-74 (2010).  As noted above, the Board did not receive information following its March 2014 remand decision to verify the Veteran's dates of service on ACDUTRA and INACDUTRA.  However, as the record does not establish that the Veteran experienced a permanent increase in disability beyond the natural progress of that disease during any period of his service, a determination of when the Veteran had ACDUTRA is unnecessary to this analysis.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for degenerative disc disease of the lumbar spine with bilateral radiculopathy.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine with bilateral radiculopathy is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


